Case 2:20-cv-05191-ODW-MRW Document 20-1 Filed 07/13/20 Page 1 of 22 Page ID #:87




 1 A. NICOLE HALLETT (pro hac vice)
   nhallett@uchicago.edu
   EDWIN F. MANDEL LEGAL AID
 2 CLINIC
   The University of Chicago Law School
 3 6020 S. University Ave.
   Chicago, IL 60637
   Tel: (203) 910-1980
 4 Fax: (773) 702-2063

 5 ERIKA PINHEIRO (CA BAR NO. 275711)
   erika@alotrolado.org
   AL OTRO LADO
 6 PO BOX 32578
   Los Angeles, CA 90032
 7 Tel: (619) 786-4866
   Fax: (323) 430-8793
 8 Attorneys for Plaintiffs
   AL OTRO LADO and
 9 EDWIN F. MANDEL LEGAL AID CLINIC

10                   UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA
11                        WESTERN DIVISION

12 AL OTRO LADO and EDWIN F.       )          ____________
   MANDEL LEGAL AID CLINIC         )
                                   )
            Plaintiffs,            )
13
       vs.                         )
                                   )
14                                 )
     UNITED STATES DEPARTMENT OF )
     HOMELAND SECURITY, UNITED )              Case No.: CV 20-05191-ODW(MRWx)
15   STATES CUSTOMS AND BORDER )              MEMORANDUM OF POINTS AND
     PROTECTION, and UNITED STATES )          AUTHORITIES IN SUPPORT OF
     IMMIGRATION AND CUSTOMS       )          PLAINTIFFS’ MOTION FOR A
16   ENFORCEMENT,                  )
                                   )          PRELIMINARY INJUNCTION
              Defendants.          )
17                                 )
                                   )
18                                 )

19

20

21
                                          5
                         Memorandum of Points and Authorities
Case 2:20-cv-05191-ODW-MRW Document 20-1 Filed 07/13/20 Page 2 of 22 Page ID #:88




 1     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
         PLAINTIFFS’ MOTION FOR A PRELIMINARY INJUNCTION
 2

 3        This is an action under the Freedom of Information Act (“FOIA”), 5 U.S.C.

 4 § 552, seeking the expedited processing and release of agency records relating to

 5 the Defendants’ response to the COVID-19 outbreak at immigration detention

 6 facilities, land ports of entry, and Border Patrol stations in Southern California. Al

 7 Otro Lado (“AOL”) and the Edwin F. Mandel Legal Aid Clinic at the University of

 8 Chicago Law School (“Mandel Clinic”) (together, “Plaintiffs”) submitted three

 9 identical FOIA requests on May 5, 2020 to the U.S. Department of Homeland

10 Security (“DHS” or the “Department”) and two of its component agencies, U.S.

11 Customs and Border Protection (“CBP”) and U.S. Immigration and Customs

12 Enforcement (“ICE”), seeking records about their response to the COVID-19

13 pandemic at certain immigration detention facilities. Plaintiffs requested that the

14 Defendants process the May 5, 2020 FOIA requests on an expedited basis because

15 of the imminent threat that COVID-19 posed to immigrant detainees and the

16 intense public interest in Defendants’ response to the pandemic. Two days after

17 Plaintiffs submitted their FOIA requests, an immigrant detainee died of COVID-19

18 after having been held at the Otay Mesa Detention Center in San Diego – one of

19

20

21
                                              6
                             Memorandum of Points and Authorities
Case 2:20-cv-05191-ODW-MRW Document 20-1 Filed 07/13/20 Page 3 of 22 Page ID #:89




 1 the facilities about which Plaintiffs’ FOIA requests sought records, and indeed the

 2 first ICE facility to record an immigrant death from COVID-19.1

 3           DHS acknowledged that the requested information was entitled to expedited

 4 processing, and on May 8, 2020, the Department notified Plaintiffs that it was

 5 granting their request for such treatment and coordinating a unified response with

 6 Defendants CBP and ICE. However, in violation of the FOIA and the

 7 Department’s own regulations, Defendants have failed to process Plaintiffs’ FOIA

 8 requests within the statutory time frame of 20 working days from the requests’

 9 receipt – which also applies to ordinary FOIA requests that have not been granted

10 expedited treatment.

11           The Department’s failure to process Plaintiffs’ FOIA requests is unlawful.

12 Meanwhile, immigrants detained in Defendants’ custody continue to be at grave

13 risk of becoming infected with COVID-19, its attendant health complications, and

14 death. Plaintiffs respectfully request that the Court enter an order compelling the

15 Defendants to disclose the requested records within 30 days.

16                                      STATEMENT OF FACTS

17       I. The COVID-19 Outbreak in the United States and its Outsized Impact
             on Immigration Detention Facilities.
18

19   1
       Kate Morrissey, THE SAN DIEGO UNION TRIBUNE, First ICE detainee dies from COVID-19 after being hospitalized
     from Otay Mesa Detention Center (May 6, 2020),
20   https://www.sandiegouniontribune.com/news/immigration/story/2020-05-06/first-ice-detainee-dies-from-covid-19-
     after-being-hospitalized-from-otay-mesa-detention-center.

21
                                                          7
                                     Memorandum of Points and Authorities
Case 2:20-cv-05191-ODW-MRW Document 20-1 Filed 07/13/20 Page 4 of 22 Page ID #:90




 1           In the months since the first detected case of COVID-19 in the United

 2 States, over 2.6 million people have been infected with the disease and over

 3 128,000 people have died from it.2 Despite the social distancing measures that

 4 federal, state, and local governments have implemented to reduce the spread of

 5 COVID-19, unprecedented waves of infections have overwhelmed national

 6 stockpiles of medical resources and protective equipment.3 Detained individuals

 7 are uniquely vulnerable to COVID-19.

 8           For months, experts have warned that immigration detention centers are

 9 “primed for uncontrolled coronavirus transmission” and that they amount to “a

10 public health disaster in the making.”4 Many of the problems that immigrant

11 detainees faced in DHS custody before the COVID-19 outbreak – such as denial of

12 access to adequate medical care, poor sanitation, a lack of hygiene supplies, and

13 outbreaks of other infectious diseases – have only been aggravated by the

14 pandemic.5 Coupled with the fact that many immigrant detainees suffer from

15 preexisting conditions or comorbidities that place them at an even greater risk of

16

17   2
       Centers for Disease Control and Prevention, Coronavirus Disease 2019 (COVID-19): Cases in the US (Jun. 7,
     2020), https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html.
     3
       See, e.g., Melanie Evans, WALL STREET JOURNAL, US Strategic Stockpile of Medical Supplies Is Outmatched by
18   Coronavirus (Mar. 23, 2020), https://www.wsj.com/articles/u-s-strategic-stockpile-of-medical-supplies-is-
     outmatched-by-coronavirus-11584990542.
     4
19     Jackie Powder, JOHNS HOPKINS BLOOMBERG SCHOOL OF PUBLIC HEALTH: COVID-19 – SCHOOL OF PUBLIC
     HEALTH EXPERT INSIGHTS, Detained and Vulnerable to COVID-19 (Apr. 3, 2020), https://www.jhsph.edu/covid-
     19/articles/detained-and-vulnerable-to-covid-19.html.
20   5
       Eunice Cho, ACLU, Immigration Detention Was a Black Box Before COVID-19. Now, It’s a Death Trap. (Apr. 30,
     2020), https://www.aclu.org/news/immigrants-rights/immigration-detention-was-a-black-box-before-covid-19-now-
     its-a-death-trap/.
21
                                                          8
                                     Memorandum of Points and Authorities
Case 2:20-cv-05191-ODW-MRW Document 20-1 Filed 07/13/20 Page 5 of 22 Page ID #:91




 1 contracting COVID-19 and suffering life threatening or fatal health consequences,

 2 the agency’s failure to furnish the requested records is all the more egregious.6

 3           Even the employees at ICE detention facilities have identified problems that

 4 place detainees at a higher risk of contracting COVID-19. The Office of the

 5 Inspector General (“OIG”) for DHS recently released a report detailing survey

 6 responses it collected from personnel at ICE detention facilities around the country

 7 from April 8 to April 20, 2020. In the responses to these surveys, facility

 8 employees reported an “inability to practice social distancing among detainees, and

 9 to isolate or quarantine individuals who may be infected with COVID-19.”

10 Furthermore, while most facility employees reported that they were prepared to

11 address the virus, they also expressed doubts about their ability to address future

12 problems “if the pandemic continued to spread.” Within four weeks after OIG

13 conducted those surveys, the number of detainees who tested positive for COVID-

14 19 had nearly quintupled, and the number has only grown since then.7

15           As medical experts predicted, COVID-19 has spread through detention

16 centers across the country. Over 2,700 cases have been confirmed among ICE

17 detainees, along with at least 45 confirmed cases among ICE employees at

18
     6
       See Shannon Dooling, WBUR, ‘They Fear That They’re Going To Die Here’; ICE Detainees in Bristol County
19   Speak Out on COVID-19 Concerns (Mar. 24, 2020), https://www.wbur.org/news/2020/03/24/bristol-county-
     detainees-immigration-ice-covid-19-coronavirus; Centers for Disease Control and Prevention, People Who Are at
     Higher Risk for Severe Illness (Apr. 15, 2020), available at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
20   precautions/people-at-higher-risk.html.
     7
       Dep’t of Homeland Sec. Office of the Inspector Gen., Early Experiences with COVID-19 at ICE Detention
     Facilities 6 (Jun. 18, 2020), https://www.oig.dhs.gov/sites/default/files/assets/2020-06/OIG-20-42-Jun20.pdf.
21
                                                             9
                                      Memorandum of Points and Authorities
Case 2:20-cv-05191-ODW-MRW Document 20-1 Filed 07/13/20 Page 6 of 22 Page ID #:92




 1 detention centers.8 However, the risks presented by COVID-19 are not limited to

 2 immigration detention facilities, nor are they solely of concern to immigrant

 3 detainees. As of June 30, 2020, 899 CBP employees nationwide – including 156 in

 4 California – had tested positive for COVID-19.9

 5           The reported number of cases may not reflect the true scope of the outbreak

 6 in detention centers due to a lack of testing. As of June 4, ICE reported 1,623

 7 positive cases after testing 3,146 detainees With an over 50% positive test rate, no

 8 state has come close to matching ICE’s positive test rate. The Center for American

 9 Progress suggested that such a high infection rate may be explained by testing only

10 symptomatic individuals or due to the conditions in the detention centers. The

11 numbers also are not necessarily accurate given the over “58,000 people [who]

12 have passed through ICE’s detention system since the first detained person was

13 confirmed to have the coronavirus. It is impossible to say what percentage of

14 individuals detained today have been tested.”10 One study estimated that the

15 number of people infected with COVID-19 in ICE detention may be 15 times

16 higher than the official numbers suggest.11

17
     8
       U.S. Immigration and Customs Enforcement, ICE Guidance on COVID-19 (Jun. 4, 2020),
     https://www.ice.gov/coronavirus.
18   9
       U.S. Customs and Border Protection, CBP COVID-19 Updates and Announcements (Jun. 4, 2020),
     https://www.cbp.gov/newsroom/coronavirus#.
     10
19      Tom Jawetz and Nicole Prchal Svajlenka, CENTER FOR AMERICAN PROGRESS, Data on the Coronavirus Outbreak
     in Immigration Detention Offer More Questions than Answers (Jun. 16, 2020),
     https://www.americanprogress.org/issues/immigration/news/2020/06/16/486338/data-coronavirus-outbreak-
20   immigration-detention-offer-questions-answers/.
     11
        Nina Sulic, VERA INSTITUTE OF JUSTICE, Vera’s New Prevalence Model Suggests COVID-19 is Spreading
     through ICE Detention at Much Higher Rates than Publicized (Jun. 4, 2020) https://www.vera.org/blog/covid-
21
                                                        10
                                    Memorandum of Points and Authorities
Case 2:20-cv-05191-ODW-MRW Document 20-1 Filed 07/13/20 Page 7 of 22 Page ID #:93




 1           Defendants have been slow to react to the threat posed by COVID-19, and in

 2 some instances, their actions have actually put immigrant detainees at an even

 3 greater risk of infection.12 Even though there have been some medically vulnerable

 4 detainees who have been released from DHS custody, the vast majority remain

 5 detained.13 For those who remain in Defendants’ custody, the situation is dire.

 6 Numerous media outlets have reported that staff at the Otay Mesa, Adelanto, and

 7 other immigration detention facilities have subjected immigrant detainees to

 8 violent retaliation and confinement after the detainees peacefully protested against

 9 their living conditions or insisted upon being provided with personal protection

10 equipment (“PPE”) in order to avoid contracting COVID-19 in facilities where it is

11 impossible to socially distance.14 Information about conditions in immigration

12
     19-1/veras-new-prevalence-model-suggests-covid-19-is-spreading-through-ice-detention-at-much-higher-rates-than-
     publicized.
13   12
        Fernanda Echavarri and Noah Lanard, MOTHER JONES, A Doctor on ICE’s Response to the COVID-19 Pandemic:
     “You Could Call It COVID-19 Torture (Apr. 13, 2020), https://www.motherjones.com/politics/2020/04/a-doctor-on-
     ices-response-to-the-pandemic-you-could-call-it-covid-19-torture/; Bryn Stole and Matt Sledge, NOLA,
14   Coronavirus Cases Explode in Louisiana’s Immigration Lock-ups; What Is ICE Doing about It? (May 2, 2020),
     https://www.nola.com/news/coronavirus/article_ae470c36-8c9f-11ea-8450-af1b6c53da5c.html.
     13
15      Kristina Davis, LOS ANGELES TIMES, Judge Declines to Order Release of More Medically Vulnerable ICE
     Detainees (May 29, 2020), https://www.latimes.com/california/story/2020-05-29/preliminary-injunction-ice-
     detainees.
16   14
        Noah Lanard, MOTHER JONES, ICE Detainees Terrified of the Coronavirus Wanted to Be Deported. Guards
     Pepper-Sprayed Them (Apr. 23, 2020), https://www.motherjones.com/politics/2020/04/ice-detainees-terrified-of-
     the-coronavirus-wanted-to-be-deported-guards-pepper-sprayed-them/; Debbie Nathan, THE INTERCEPT, Women in
17   ICE Detention Face Reprisals for Speaking Up about Fears of COVID-19 (Apr. 28, 2020),
     https://theintercept.com/2020/04/28/ice-detention-coronavirus-videos/; Cho, supra note 3 (solitary confinement used
     to punish Louisiana detainee who spoke with journalist about facility conditions); José Olivares, THE INTERCEPT,
18   ICE’s Immigration Detainees Protested Lack of Coronavirus Precautions — and SWAT-like Private-Prison Guards
     Pepper-Sprayed Them (May 5, 2020), https://theintercept.com/2020/05/05/ice-stewart-immigration-detention-
19   coronavirus-protest-pepper-spray/; Shannon Dooling, WBUR, ICE Detainees Allege Assault, Isolation Used As
     Retaliation at Bristol County; Sheriff Denies Claims (May 6, 2020), https://www.wbur.org/news/2020/05/06/bristol-
     sheriff-hodgson-altercation-recording (Massachusetts detainees allege assault and use of tear gas, paper spray, K9
20   unit, and solitary confinement against detainees seeking better detention center response to COVID-19); Andrea
     Castillo, LOS ANGELES TIMES, Immigrants detained at Adelanto staged a peaceful protest. Guards in riot gear
     pepper-sprayed them (Jun. 26, 2020), https://www.latimes.com/california/story/2020-06-26/immigrants-detained-at-
21
                                                             11
                                       Memorandum of Points and Authorities
Case 2:20-cv-05191-ODW-MRW Document 20-1 Filed 07/13/20 Page 8 of 22 Page ID #:94




 1 detention centers is urgently needed to allow the media and the general public to

 2 understand the extent and nature of the COVID-19 crisis in those facilities, but it is

 3 equally important for policymakers to be in full possession of any relevant facts

 4 when making choices that can affect the lives of thousands of immigrant detainees,

 5 detention center staff members, the communities to which formerly detained

 6 immigrants are released, and the communities in which detention facility staff

 7 reside.

 8       II. Plaintiffs’ FOIA Requests and Request for Expedited Processing.

 9           On May 5, 2020, Plaintiffs submitted identical letters to Defendants DHS,

10 CBP, and ICE seeking records in the agencies’ possession relating to the COVID-

11 19 outbreak at the Adelanto Detention Center, Otay Mesa Detention Center, and all

12 land ports of entry and Border Patrol stations in California under the FOIA. The

13 records requested included, but were not limited to:

14       i. Medical files, with names and other personal identifying information
              redacted, of detainees who have reported respiratory or flu-like symptoms,
15            or who have been tested for or diagnosed with COVID-19 from February 1,
              2020 to present.
16       ii. Records related to precautions taken at the facilities because of the COVID-
              19 pandemic.
17       iii. Records containing the number of detainees who have been taken to the
              hospital, tested positive for COVID-19, been placed in solitary confinement,
18            or granted parole from February 1, 2020 to present.

19   adelanto-staged-a-peaceful-protest-guards-in-riot-gear-pepper-sprayed-them; Kate Morrisey, THE SAN DIEGO UNION
     TRIBUNE, As Coronavirus spreads in federal detention center, calls for widescale release grow (Apr. 12, 2020),
     https://www.sandiegouniontribune.com/news/immigration/story/2020-04-12/coronavirus-spread-in-otay-mesa-
20   detention-center.


21
                                                          12
                                     Memorandum of Points and Authorities
Case 2:20-cv-05191-ODW-MRW Document 20-1 Filed 07/13/20 Page 9 of 22 Page ID #:95




 1      iv. Records regarding the management of hunger strikes within the facilities.
        v. Policies and communications related to private contractors and COVID-19.
 2      vi. Records relating to detainee housing transfers in Otay Mesa from April 10,
            2020 to present.
 3
           See Plaintiffs’ FOIA Request, attached as Exhibit 1. In the May 5 letters,
 4
     Plaintiffs requested that the FOIA requests be processed on an expedited basis
 5
     under 5 U.S.C. § 552(a)(6)(E) and 6 C.F.R. § 5.5(e)(1). Plaintiffs also requested a
 6
     fee waiver under 5 U.S.C. § 552(a)(4)(A) and 6 C.F.R. § 5.11(k). In their request
 7
     for expedited processing, Plaintiffs noted 1) that any delay in disclosing the
 8
     requested information “could reasonably be expected to pose an imminent threat to
 9
     the life or physical safety of an individual,” 6 C.F.R. § 5.5(e)(1)(i); 5 U.S.C. §
10
     552(a)(6)(E)(v)(I), and 2) that the request sought records on “[a] matter of
11
     widespread and exceptional media interest in which there exist possible questions
12
     about the government’s integrity which affect public confidence.” 6 C.F.R. §
13
     5.5(e)(1)(iv).
14
       III. Defendants’ Response to Plaintiffs’ Request for Expedited Processing
15          and Failure to Comply with Plaintiffs’ FOIA Requests Within the
            Statutory Period.
16

17         In a letter dated and received May 8, 2020, DHS acknowledged receipt of

18 Plaintiffs’ FOIA request on May 6, 2020 and assigned it reference number 2020-

19 HQFO-01067. See DHS Acknowledgement, attached as Exhibit 2. DHS informed

20 Plaintiffs that the Department’s Privacy Office would coordinate a search with

21
                                               13
                              Memorandum of Points and Authorities
Case 2:20-cv-05191-ODW-MRW Document 20-1 Filed 07/13/20 Page 10 of 22 Page ID #:96




 1 CBP and ICE and respond to the FOIA request on behalf of DHS and its

 2 components. Id. In the letter, DHS granted Plaintiffs’ request for expedited

 3 processing of the FOIA request and also conditionally granted Plaintiffs’ request

 4 for a fee waiver. The letter further stated that Plaintiffs’ request would be

 5 responded to “as expeditiously as possible.”

 6        Despite Defendants’ representations, neither DHS nor any of its component

 7 agencies have completed processing the May 5 FOIA requests, nor have they made

 8 a determination about whether they will even comply with Plaintiffs’ requests

 9 within the 20-working day statutory deadline prescribed by statute for regular, non-

10 expedited requests. See 5 U.S.C. § 552(a)(6)(A). While Defendants have made

11 multiple representations about when they expect to make the required

12 determination, each of these dates have come and gone without a determination

13 being made. See Declaration of A. Nicole Hallett, ¶¶ 5–8 (“Hallett Decl.”),

14 attached as Exhibit 3. Moreover, Defendants have provided no estimate on how

15 long it will take them to process and produce the records after the determination is

16 made. Id. ¶ 9. Efforts to contact DHS to obtain more information have been

17 unsuccessful. Id. ¶¶ 10–11.

18                                     ARGUMENT

19     I. This Court has Jurisdiction to Grant the Requested Relief.

20

21
                                              14
                             Memorandum of Points and Authorities
Case 2:20-cv-05191-ODW-MRW Document 20-1 Filed 07/13/20 Page 11 of 22 Page ID #:97




 1        Under the FOIA, this Court has jurisdiction to hear this matter and grant any

 2 appropriate injunctive relief:

 3        On complaint, the district court of the United States in the district in
          which the complainant resides, or has his principal place of business .
 4        . . has jurisdiction to enjoin the agency from withholding agency
          records and to order the production of any agency records improperly
 5        withheld from the complainant. In such a case the court shall
          determine the matter de novo.
 6

 7 5 U.S.C. § 552(a)(4)(B). See Al-Fayed v. CIA, 254 F.3d 300, 305 (D.C. Cir. 2001).

 8 Despite Defendants’ decision to “expedite” Plaintiffs’ FOIA requests, they have

 9 failed to comply with their statutory obligation to process the requests and make a

10 determination about whether they will comply within 20 working days of receipt.

11 See 5 U.S.C. § 552(a)(6)(A).

12        When an agency fails to respond to a FOIA request within the timeframe

13 prescribed by law, as Defendants have, a requester “shall be deemed to have

14 exhausted his administrative remedies with respect to such request.” 5 U.S.C. §

15 552(a)(6)(C). As a result, Plaintiffs’ claim is ripe for adjudication, and they are

16 entitled to seek relief from this Court. See Citizens for Responsibility & Ethics in

17 Washington v. Fed. Election Comm’n, F.3d 180, 182 (D.C. Cir. 2013) (“CREW”).

18 The Court may supervise the progress of Defendants’ compliance with the FOIA

19 requests and ensure that they exercise due diligence in processing them. Id. at 189.

20 FOIA vests “expansive equitable authority” in district courts that authorizes them

21
                                             15
                             Memorandum of Points and Authorities
Case 2:20-cv-05191-ODW-MRW Document 20-1 Filed 07/13/20 Page 12 of 22 Page ID #:98




 1 to grant the relief sought by Plaintiffs. Animal Legal Defense Fund v. U.S. Dep’t of

 2 Agriculture, 935 F.3d 858, 869 (9th Cir. 2019).

 3     II. Plaintiffs are Entitled to a Preliminary Injunction.

 4         A court can grant a preliminary injunction if a plaintiff establishes the

 5 existence of four factors: “(1) [a] likelihood of success on the merits; (2) [a]

 6 likelihood of suffering irreparable harm absent a preliminary injunction; (3) the

 7 balance of the equities tips in the plaintiff’s favor; and (4) [that] injunctive relief is

 8 in the public interest.” Leigh v, Salazar, 677 F.3d 892 (9th Cir. 2012) (citing

 9 Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20, 129 S.Ct. 365, 172 L.Ed.2d.

10 249 (2008)). Although a plaintiff needs to make a showing on all four prongs,

11 Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011), the

12 Ninth Circuit employs a “sliding scale” approach where each element of the four-

13 factor test is balanced “so that a stronger showing of one element may offset a

14 weaker showing of another.” Id. at 1131. A plaintiff can also obtain a preliminary

15 injunction through a showing that “serious questions go[] to the merits” of its

16 claims and that the balance of hardships tips “sharply” in the plaintiff’s favor, so

17 long as it still makes a showing on the two other factors. A Woman’s Friend

18 Pregnancy Res. Clinic v. Becerra, 901 F.3d 1166, 1167 (9th Cir. 2018) (quoting

19 Alliance, 632 F.3d at 1135).

20

21
                                                16
                              Memorandum of Points and Authorities
Case 2:20-cv-05191-ODW-MRW Document 20-1 Filed 07/13/20 Page 13 of 22 Page ID #:99




 1         Although preliminary injunctions are not frequently invoked as an

 2 enforcement mechanism in FOIA cases, they have been deemed appropriate in

 3 cases where, as here, the requestor was entitled to expedited FOIA processing and

 4 the government failed to process them within the prescribed statutory timeframe.

 5 See Elec. Frontier Foundation v. Office of the Director of Nat’l. Intelligence, 542

 6 F. Supp. 2d 1181, 1185 (N.D. Cal. 2008) (citations omitted); Elec. Privacy

 7 Information Center v. Dep’t of Justice, 416 F. Supp. 2d 30, 35 (collecting cases).

 8 In this matter, all four Winter factors weigh strongly in favor of the issuance of a

 9 preliminary injunction.

10         A. Plaintiffs are Likely to Succeed on the Merits.

11         In view of the applicable law and the facts of this case, Plaintiffs are likely

12 to prevail on their claims. It is uncontested that Plaintiffs’ FOIA requests are

13 entitled to expedited processing. As a result, Defendants must process those

14 requests “as soon as practicable.” 5 U.S.C. § 552(a)(6)(E)(iii); 6 C.F.R. § 5.5(e)(4).

15 Defendants have acknowledged the urgency of Plaintiffs’ requests and purported to

16 have started searching for responsive records. However, 46 working days have

17 come and gone since Plaintiffs submitted their requests, and Defendants have not

18 met their statutory obligation under 5 U.S.C. § 552(a)(6)(A)(i). An agency’s failure

19 to respond to an expedited FOIA request in a timely manner entitles a requester to

20 “immediate judicial supervision” of the agency’s response to the FOIA request.

21
                                               17
                              Memorandum of Points and Authorities
  Case 2:20-cv-05191-ODW-MRW Document 20-1 Filed 07/13/20 Page 14 of 22 Page ID
                                   #:100



 1 Protect Democracy Project, Inc. v. U.S. Dep’t of Justice, 263 F. Supp. 3d 293, 302

 2 (quoting Daily Caller v. U.S. Dep’t of State, 152 F. Supp. 3d 1, 10 (D.D.C. 2015)).

 3 Although a presumption of unlawful agency delay is rebuttable “if the agency

 4 presents credible evidence that disclosure within [the statutory time period] is truly

 5 not practicable,” Electronic Privacy Information Center v. Dep’t of Justice, 15 F.

 6 Supp. 3d 32, 42 (citations omitted), the Defendants have proffered no such

 7 evidence in this matter.

 8        Under normal circumstances, FOIA requires agencies to make a

 9 “determination” about their response to a FOIA request within 20 working days. 5

10 U.S.C. § 552(a)(6)(A)(i). A determination requires an agency to, at a minimum,

11 “(i) gather and review the documents; (ii) determine and communicate the scope of

12 the documents it intends to produce and withhold and the reasons for withholding

13 any documents; and (iii) inform the requester that it can appeal whatever portion of

14 the ‘determination’ is adverse.” CREW, 711 F.3d at 188. Once a determination is

15 made, the agency must process and produce those records “promptly.” Id. at 188-

16 89. In the context of a request of this scope, that means “within days or a few

17 weeks of a ‘determination,’ not months or years.” Electronic Privacy Information

18 Center, 15 F. Supp. 3d at 40-41 (quoting CREW, 711 F.3d at 188-89).

19        In a recent preliminary injunction case concerning COVID-19 and ICE

20 detention centers, the U.S. District Court for the District of Columbia determined

21
                                              18
                              Memorandum of Points and Authorities
  Case 2:20-cv-05191-ODW-MRW Document 20-1 Filed 07/13/20 Page 15 of 22 Page ID
                                   #:101



 1 that the plaintiff was likely to succeed on the merits. The plaintiff in that case

 2 presented similar facts to those stated here, including that DHS had approved an

 3 expedited FOIA request to produce documents concerning immigration detention

 4 facilities’ response to the COVID-19 pandemic, but DHS had not produced any

 5 documents. Applying the Winter test, the district court determined that the plaintiff

 6 was likely to succeed on the merits “because it has established that it is entitled to

 7 the production of records responsive to its request as soon as ‘practicable’.”

 8 American Immigration Council v. U.S. Dep’t of Homeland Security, No. 20-1196,

 9 slip op. at 6 (D.D.C. July 6, 2020). The court stated that the plaintiff had

10 established urgency based on the plaintiff’s assertions that the requested

11 information would be used to influence public discourse on ICE’s handling of

12 COVID-19 in immigration detention facilities and to guide efforts that directly

13 impact detainees. Id. Furthermore, the district court noted that the defendants had

14 “failed to provide even an estimated timeline for processing and production.” Id.

15 Such similarities between the facts and arguments in the instant case and in

16 American Immigration Council, support the same finding of a likelihood to

17 succeed on the merits.

18        Defendants have failed to make any determination with respect to Plaintiffs’

19 FOIA requests. While they have made multiple representations about when

20 Plaintiffs can expect a determination, each of the dates have come and gone

21
                                              19
                             Memorandum of Points and Authorities
  Case 2:20-cv-05191-ODW-MRW Document 20-1 Filed 07/13/20 Page 16 of 22 Page ID
                                   #:102



 1 without a determination by Defendants. See Hallett Decl., ¶¶ 5–8. Moreover,

 2 Defendants have not provided an estimated timeline for the processing and

 3 production of the records after a determination has been made. Id. ¶ 9. Plaintiffs

 4 are entitled to immediate judicial supervision of Defendants’ response and an order

 5 requiring their compliance with FOIA and the Department’s own rules.

 6
           B. Plaintiffs will Suffer Irreparable Harm in the Absence of the
 7            Requested Injunctive Relief.

 8         Given the rapidly changing nature of the COVID-19 pandemic and the

 9 extreme health risks that immigration detainees currently face in ICE and CBP

10 detention, Plaintiffs will suffer irreparable harm in the absence of injunctive relief.

11 In responding to an expedited FOIA request, where “time is necessarily of the

12 essence,” courts have recognized that the harm posed by agency delay can be

13 irreparable. American Oversight v. U.S. Dep’t of State, 414 F. Supp. 3d 182, 186

14 (D.D.C. 2019) (citing Elec. Privacy Info. Ctr. v. U.S. Dep’t of Justice, 416 F. Supp.

15 2d 30, 40-41 (D.D.C. 2006)).

16         Without the injunctive relief sought by Plaintiffs, they will be unable to

17 fully vindicate their rights under the FOIA. See Declaration of Nicole Ramos, ¶¶

18 25–27 (“Ramos Decl.”), attached as Exhibit 4; see also Nat’l Wildlife Federation v.

19 Nat’l Marine Fisheries Serv., 886 F.3d 803, 818 (9th Cir. 2018) (“[i]rreparable

20 harm should be determined by reference to the purposes of the statute being

21
                                              20
                              Memorandum of Points and Authorities
  Case 2:20-cv-05191-ODW-MRW Document 20-1 Filed 07/13/20 Page 17 of 22 Page ID
                                   #:103



 1 enforced.”) (citing Garcia v. Google, 786 F.3d 733, 744-45 (9th Cir. 2015) (en

 2 banc)). The creation of a statutory right to expedited FOIA processing “underlined

 3 Congress’ recognition of the value in hastening release of certain information,” and

 4 the loss of that right represents a cognizable harm. Elec. Privacy Info. Ctr., 416 F.

 5 Supp. 2d at 40 (citations omitted). If Defendants are not enjoined from withholding

 6 the records that Plaintiffs seek, Plaintiffs will necessarily be harmed, because “stale

 7 information is of little value.” Payne Enterprises, Inc. v. United States, 837 F.2d

 8 486, 494 (D.C. Cir. 1988).

 9         Returning to the recent holding of American Immigration Council, the court

10 recognized the irreparable harm that is caused by not providing requested

11 information about ICE’s response to COVID-19 in detention facilities. While DHS

12 suggested that there was no irreparable harm given that the pandemic is an ongoing

13 crisis without an end date in sight, the district court responded by saying “the fact

14 that the COVID-19 pandemic is an ongoing public health crisis only bolsters

15 Plaintiff’s claim of irreparable harm.” American Immigration Council, No. 20-

16 1196, slip op. at 8. In reaching this conclusion, the district court noted that the

17 plaintiff intended to use the information to influence public response and to include

18 in the ongoing conversations surrounding ICE’s response to COVID-19. Id. In the

19 instant case, Plaintiffs similarly seek to use the requested information in order to

20 participate in ongoing conversations amongst the public and amongst policy

21
                                               21
                              Memorandum of Points and Authorities
  Case 2:20-cv-05191-ODW-MRW Document 20-1 Filed 07/13/20 Page 18 of 22 Page ID
                                   #:104



 1 makers in order to address the handling of the COVID-19 pandemic in

 2 immigration detention facilities. Ramos Decl., ¶ 27. Such conversations have a

 3 direct impact on the lives of immigrant detainees and are vital to ensure

 4 accountability in the treatment of those who remain detained.

 5         Where the information sought by Plaintiffs relates to “ongoing public and

 6 congressional debates about issues of vital national importance,” as it does here,

 7 irreparable harm can exist because those debates “cannot be restarted or wound

 8 back.” Elec. Frontier Found. v. Office of Dir. of Nat. Intelligence, 542 F. Supp. 2d

 9 1181, 1186 (N.D. Cal. 2008) (citing Gerstein v. CIA, 2006 WL 3462659 at *4

10 (N.D. Cal. Nov. 29, 2006). Without a determination about – and access to – the

11 records that Plaintiffs seek through their FOIA requests, they will be unable to

12 fully participate in a “matter of current national debate.” See Washington Post v.

13 Dep’t of Homeland Security, 459 F. Supp. 2d 61, 75 (D.D.C 2006). The Supreme

14 Court has recognized that the FOIA, in providing a “means for citizens to know

15 what the Government is up to,” serves a compelling public purpose: that it is, in a

16 sense, a “structural necessity in a real democracy.” Nat’l Archives & Records

17 Admin. v. Favish, 541 U.S. 157, 171-72 (2004) (citations omitted). Without the

18 issuance of a preliminary injunction, Plaintiffs will not be able to take part in an

19 urgent national conversation – one where thousands of lives are at real and direct

20 risk.

21
                                              22
                             Memorandum of Points and Authorities
  Case 2:20-cv-05191-ODW-MRW Document 20-1 Filed 07/13/20 Page 19 of 22 Page ID
                                   #:105



 1         C. The Balance of Equities Tips in Plaintiffs’ Favor.

 2         The Defendants cannot claim to be burdened by compliance with their legal

 3 obligations, and “any complaints about the burdens of complying with [FOIA] are

 4 best addressed to Congress, not the courts.” Elec. Frontier Found. v. Office of Dir.

 5 of Nat. Intelligence, No. C 07-5278, 2007 WL 4208311 at *7 (N.D. Cal. Nov. 27,

 6 2007) (citation omitted). Defendants have already conceded that Plaintiffs are

 7 entitled to expedited processing of the requests, and the injunctive relief Plaintiffs

 8 are seeking would simply require Defendants to fulfill their responsibilities under

 9 the FOIA statute. Such processing would neither burden other parties who have

10 submitted FOIA requests to the Department and its agencies, nor would it require

11 Defendants to deviate from Congress’s intent in enacting FOIA. As discussed

12 supra, Congress specifically recognized that under FOIA, agencies must prioritize

13 the release of certain records. Elec. Privacy Info. Ctr., 416 F. Supp. 2d at 40. The

14 Department’s own regulations have further codified the expedited processing

15 scheme that Congress envisioned. See 6 C.F.R. § 5.5(e)(4). Because Defendants

16 claim that Plaintiffs’ requests are, in fact, being processed in an expedited manner,

17 a preliminary injunction cannot be described as an undue burden. The balance of

18 equities tips heavily in the Plaintiffs’ favor.

19         D. The Public Interest Favors the Requested Relief.

20

21
                                               23
                              Memorandum of Points and Authorities
  Case 2:20-cv-05191-ODW-MRW Document 20-1 Filed 07/13/20 Page 20 of 22 Page ID
                                   #:106



 1         The final element of the preliminary injunction analysis weighs strongly in

 2 favor of the injunctive relief that Plaintiffs seek. Courts have recognized an

 3 “overriding public interest . . . in the general importance of an agency’s faithful

 4 adherence to its statutory mandate.” Jacksonville Port Auth. v. Adams, 556 F.2d

 5 52, 59 (D.C. Cir. 1977). The expedited release of the requested records will

 6 promote the FOIA’s goal of “shed[ding] light on an agency’s performance of its

 7 statutory duties.” Dep’t of Justice v. Reporters Comm. For Freedom of the Press,

 8 489 U.S. 749, 773, 109 S.Ct. 1468, 103 L.Ed.2d 774 (1989). See also Ctr. to

 9 Prevent Handgun Violence v. Dep’t of Treasury, 49 F. Supp. 2d 3, 5 (D.D.C. 1999)

10 (“There is public benefit in the release of information that adds to citizens’

11 knowledge.”). When an agency’s compliance with a regulation is mandated by

12 federal law, as it is here, a court’s duty to enforce it is at its “most evident.” See

13 United States v. Caceres, 440 U.S. 741, 749, 99 S.Ct. 1465, 59 L.Ed.2d 733

14 (1979).

15         The public interest inquiry is primarily intended to address an injunction’s

16 impact on non-parties rather than parties. See Bernhardt v. Los Angeles County,

17 339 F.3d 920, 931 (9th Cir. 2003) (citations omitted). In the instant matter, the

18 public interest would certainly be promoted by Defendants’ compliance with their

19 statutory obligations, but it would also be “particularly well-served” by their

20 “timely release” of information that has received extensive attention from the

21
                                               24
                              Memorandum of Points and Authorities
 Case 2:20-cv-05191-ODW-MRW Document 20-1 Filed 07/13/20 Page 21 of 22 Page ID
                                  #:107



 1 media, Congress, and the general public alike. See Electronic Privacy Info. Ctr. v.

 2 Dep’t of Justice, 416 F. Supp. 2d. 30, 42 (D.D.C. 2006). Congress enacted the

 3 FOIA to “pierce the veil of administrative secrecy and [] open agency action to the

 4 light of public scrutiny.” Animal Legal Defense Fund, 935 F.3d at 861 (quoting

 5 Dep’t of Air Force v. Rose, 425 U.S. 352, 361, 96 S.Ct. 1592, 48 L.Ed.2d 11

 6 (1976). The public interest would benefit greatly from prompt and thorough

 7 disclosure of the requested records.

 8                                    CONCLUSION

 9        For the foregoing reasons, Plaintiffs’ motion for a preliminary junction

10 should be granted.

11

12

13 DATED: July 13, 2020             /s/ A. Nicole Hallett

14                                  A. Nicole Hallett (pro hac vice)
                                    EDWIN F. MANDEL LEGAL AID CLINIC
15                                  The University of Chicago Law School
                                    6020 S. University Ave.
16                                  Chicago, IL 60637
                                    Tel: (203) 910-1980
17                                  Fax: (773) 702-2063

18                                  Erika Pinheiro (CA Bar No. 275711)
                                    AL OTRO LADO
19                                  PO Box 32578
                                    Los Angeles, CA 90032
20                                  Tel: (619) 786-4866
                                    Fax: (323) 430-8793
21
                                            25
                            Memorandum of Points and Authorities
 Case 2:20-cv-05191-ODW-MRW Document 20-1 Filed 07/13/20 Page 22 of 22 Page ID
                                  #:108



 1
                               Attorneys for Plaintiffs
 2                             AL OTRO LADO and
                               EDWIN F. MANDEL LEGAL AID CLINIC
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21
                                        26
                        Memorandum of Points and Authorities
